Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sara Capelli appeals the district court’s order affirming the bankruptcy court’s order overruling her objections to the exemptions claimed by the debtor in the underlying bankruptcy proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Capelli v. Capelli, No. 2:14-cv-00087-JPB, 2015 WL 410525 (N.D.W.Va. Jan. 29, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.